Citation Nr: 0022973	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  95-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 8, 
1993, for the award of service connection for diabetes 
mellitus.

2.  Entitlement to an effective date earlier than July 8, 
1993, for the award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance for a spouse.


REPRESENTATION

Appellant represented by:	The Veteran's Son



WITNESS AT HEARING ON APPEAL

The Veteran's Son


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957, October 1957 to September 1960 and from December 1960 
to December 1966.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an October 1994 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Winston-
Salem, North Carolina, that granted service connection for 
diabetes mellitus assigning this disability a 60 percent 
evaluation effective July 8, 1993, and granted a TDIU also 
effective on July 8, 1993.  This case was previously before 
the Board in July 1997 and December 1999 at which times it 
was remanded to the RO for further evidentiary and procedural 
development.

In April 2000, a hearing was held at the Central Office in 
Washington, D.C. before C. W. Symanski, who is the member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991).

The issue of an effective date earlier than July 8, 1993, for 
the award of a total rating based on individual 
unemployability is deferred pending the completion being 
sought in the remand order below.



FINDINGS OF FACT

1.  A claim of service connection for diabetes was received 
from the veteran in March 1967, within one year of his 
discharge from service.  This claim is not final.

2.  Diabetes Mellitus is a disability for which presumptive 
service connection attaches.

3.  A March 17, 1967, service record from an Armed Forces 
Enlistment Examination Station contains a history that the 
veteran had 2+ glycosuria and a referral for a 3 hour glucose 
tolerance test at a private hospital.

4.  The veteran is service-connected for diabetes mellitus 
rated at 60 percent.

5.  The veteran's spouse requires the regular aid and 
attendance of another person by reason of her physical and 
mental disabilities in order to protect herself from the 
hazards and dangers of a daily environment, and to assist her 
in dressing, bathing and attending to the needs of nature.


CONCLUSIONS OF LAW

1.  The proper effective date for an award of service 
connection for diabetes mellitus is March 17, 1967, the date 
that entitlement arose.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).

2.  The criteria for an award of special monthly compensation 
based on the  need for regular aid and attendance for a 
spouse have been met. 38 U.S.C.A. §§ 1115, 5107 (West 1991); 
38 C.F.R. §§ 3.350, 3.351(a)(2),(b),(c), 3.352(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for 
elevated sugar levels and are devoid of a diagnosis of 
diabetes.  They show that the veteran tested negative for 
sugar at his discharge examination in December 1966.

A postservice medical record dated in March 1967 from the 
Armed Forces Enlistment Examination Station (AFEES) in 
Raleigh, North Carolina, shows that the veteran was being 
referred to the Wake Memorial Hospital laboratory in Raleigh  
for a three hour glucose tolerance test (GTT).  The referral 
sheet notes that the veteran was a 32 year old white male 
with a history of 2+ glycosuria.

Later in March 1967 the veteran filed a claim of service 
connection for diabetes.  He noted on his claim form that he 
had been seen on three occasions in March 1967 at the AFEES 
in Raleigh, North Carolina.

In April 1967 the RO requested the veteran's service medical 
records and listed the veteran's dates of active duty 
service.  These records were received by the RO in May 1967, 
and do not include a March 1967 reenlistment examination 
report.

Also in April 1967 the RO received a letter from the 
veteran's spouse stating that the veteran had undergone a 
physical in order to reenlist in the Army and the Marine 
Corps in Raleigh and that the early stages of diabetes had 
been detected at the "induction center" in Raleigh.  She 
said that the veteran had also been tested at Wake Hospital 
at which time the early stages of diabetes had likewise been 
detected through testing.  

A VA examiner performing a VA examination in May 1967 said 
that "apparently no definite diagnosis has been made of 
diabetes, although [the veteran] states on a glucose 
tolerance test he was told that it was very suspicious of 
diabetes.  However, he has never been put on a diet or 
medication and is having no symptoms whatsoever."  Results 
of a urinalysis performed at that time revealed that it was 
negative for sugar.  The examiner diagnosed the veteran as 
having diabetes mellitus, not found.

In a May 1967 rating decision the RO denied the veteran's 
claim of service connection for diabetes mellitus stating 
that the condition had not been shown by the evidence of 
record.  The RO made reference to the veteran's spouses 
statement regarding the GTT at Wake Memorial Hospital, but 
noted that the results of the tests "were not available from 
the medical source."

On file is a May 1968 letter from a VA clinical director to 
the veteran informing him that his prescription for DBI TD 
capsules were being returned to him since he had not 
established service connection for a condition requiring such 
medicine.

Private Hospital Records from Cape Fear Hospital in June 1975 
show that the veteran had been admitted for the first time 
for cellulitis of the right leg.  At the time of admission 
the veteran reported that he had been told that he was a 
borderline diabetic and had been so for the last several 
years, since the time of his discharge from the Marine Corps.  
He also said that he had a GTT at Wake Memorial and saw Dr. 
Cox thereafter.  He said further that he had not taken any 
pills for the last eight months.  He was diagnosed as having 
probable glucose intolerance.

The record contains private hospital records showing that the 
veteran's spouse had approximately five psychiatric 
admissions between 1975 and 1977.

Records from the Social Security Administration show that the 
veteran's spouse received psychiatric treatment from 1975 to 
the 1980s.  They also show that she was found to have been 
disabled as of June 1975 due to psychiatric depressive 
reaction and that her disability was continued in 1977 due to 
schizophrenic, chronic, undifferentiated type.  They further 
show that SSA recommended in 1977 that the veteran be made 
the payee of his spouse's benefits. 

In March 1983 the veteran filed an application to reopen a 
claim for service connection.

In April 1983 the RO requested the veteran's medical records 
from Wake Memorial Hospital.  The hospital informed the RO 
that it was unable to locate the veteran's name in its 
records.

In a June 1983 letter the RO informed the veteran that Wake 
Memorial Hospital had been unable to locate any additional 
reports and that if he wished to have his claim reconsidered 
he should submit medical evidence showing a diagnosis of 
diabetes mellitus.

In May 1991 the veteran was diagnosed by VA as having 
diabetes mellitus and was referred to a dietitian.  

In June 1991 the veteran filed an application to reopen a 
claim of service connection for diabetes mellitus.

At a hearing at the RO in July 1991, the veteran testified 
that he had been denied reentry into the Army in 1967 because 
he was a borderline diabetic.  He said that the denial 
followed a GTT that he had taken at Wake Memorial Hospital in 
1967.  He said that shortly after this he went to see a 
private physician, Dr. Cox, and was told that he was a 
diabetic.  He said that Dr. Cox prescribed diabetes 
medication which he took for eight years.  He said that this 
all took place within one year of his December 1966 discharge 
from active duty.  The veteran said that at the time Dr. Cox 
prescribed medication for him he was experiencing cravings 
for a lot of things, was sleepy and that his eyes hurt.  He 
said that ever since his discharge from service he has 
received some type of treatment for diabetic-like symptoms, 
either through diet or medication.

In an October 1991 rating decision the RO denied the 
veteran's application to reopen a claim of service connection 
for diabetes mellitus.

On July 8, 1993, the veteran filed a claim for nonservice-
connected pension due to a number of disabilities including 
diabetes.  The veteran indicated that he had been treated by 
Franklin Cox, M.D., for diabetes in January 1967.

A decision from the Social Security Administration in 
February 1994 shows that the veteran was granted disability 
benefits effective in January 1992 due to degenerative 
arthritis, diabetes and diabetic peripheral neuropathy.

The record contains a September 1994 "To Whom it Concerns" 
letter from F. Ray Thigpen, M.D.  In the letter Dr. Thigpen 
states that the veteran's spouse had been an established 
patient of his for several years and that it was his medical 
opinion that she was permanently housebound and had been that 
way since age 32.  He said that she needed attendant care.

In October 1994 the RO received medical records from Dr. Cox 
including a letter dated in September 1994.  In this letter 
Dr. Cox stated that he had examined the veteran on August 6, 
1967, at which time the veteran was having symptoms of early 
diabetes mellitus, adult onset.  He said that at that time 
the veteran had a fasting blood sugar of 186 mgs.  He said 
that he remembered the veteran having early symptoms of 
diabetes including weak spells, fatigue, irritability, and an 
inability to concentrate.  He opined that the veteran had 
early adult onset diabetes mellitus in 1966 and did not get 
adequate medication or diagnosis at that time.  Dr. Cox 
enclosed a medical record dated in August 1967 prescribing 
"DBI" which he explained was a diabetic medication used to 
control high blood sugar.  

In an October 1994 rating decision the RO granted service 
connection for diabetes mellitus with glomerular sclerosis, 
retinopathy, bladder symptoms, and assigned a 60 percent 
evaluation effective on July 8, 1993.  In the November 1994 
award letter, the RO informed the veteran that it had 
received evidence showing that his spouse was housebound and 
that if he felt that she was so severe as to require the 
regular aid and attendance of another person in performing 
self-care activities, he should submit additional evidence.

In October 1994 the RO received an excerpt from a medical 
treaties entitled Remington's Pharmaceutical Sciences.  The 
excerpt explains that DBI medication is used to manage 
diabetes mellitus.

In a November 1994 Notice of Disagreement, the veteran's son 
argued that the effective date for service connection for 
diabetes mellitus should be the day following the veteran's 
discharge from service since the veteran had filed an 
original application for service connection within one year 
of his service discharge.

In November 1994 the RO denied an effective date earlier than 
July 8, 1993, for the grant of service connection for 
diabetes mellitus.

The RO received an "Amended Brief" along with an "Exhibits 
Section" from the veteran's son in support of the veteran's 
pending claims.  The RO also received a number of medical 
articles pertaining to diabetes related disorders.

The claims file contains a November 1994 letter from the 
Assistant to the Director of Pathology Laboratories from Wake 
Medical Center addressed to the veteran's son.  In this 
letter the director said that she was unable to provide the 
veteran with a record of his GTT in March 1967 since the 
facility destroyed medical records every two years and no 
longer had any records from 1967.

Similarly, the claims file contains a November 1994 letter 
from a master sergeant of the United States Air Force, 
Raleigh Military Entrance Processing Station, addressed to 
the veteran's son.  The master sergeant said that he did not 
have access to enlistment standards in 1967, but if an 
individual was found to have a 2+ glycosuria, the individual 
would then be scheduled to go to a laboratory and obtain a 
battery of tests to determine the cause of the 2+ glycosuria.  
He also said that physical examinations, either qualifying or 
disqualifying are valid for two years and are thereafter 
destroyed.

In December 1994 the RO received medical records showing 
treatment of the veteran's spouse from 1982 to 1994.  These 
records include a myriad of diagnoses to include diagnoses in 
1993 of hypertension, obesity, hyperlipidemia, acute 
panehinosinusitis, and panic disorder.  In 1994 the veteran's 
spouse was diagnosed with a multiple of ailments to include 
early left lobe pneumonitis, cellulitis, upper respiratory 
infection, COAD, and acute lymphangitis.

In a December 1994 statement the veteran's son said that his 
mother had had a nervous breakdown in 1975 because she had 
worked so hard to pay the bills and pay for the veteran's 
diabetes treatment.  He said that she has been unable to take 
care of herself since 1975 and that he and his family have 
been taking care of her since 1975.

In a December 1994 rating decision the RO denied the 
veteran's claim for entitlement to aid and attendance for his 
spouse, finding that the basic criteria for aid and 
attendance had not been met.

In December 1994 the veteran submitted a statement stating 
that the veteran's spouse met the criteria for aid and 
attendance due to her psychiatric and physical disabilities.  
He said that she was unable to dress or undress, keep herself 
clean, feed herself, attend to her sanitary needs or protect 
herself from hazards or dangers incident to the daily 
environment.

In a December 1994 statement the veteran requested an 
explanation as to what the RO meant in its May 1967 rating 
decision when it stated that the AFEES examination and Wake 
lab results were "unavailable from the medical source".  He 
said that through inquiries made by his son to both AFEES and 
Wake Memorial Hospital, he found out that both facilities 
keep medical records for only two years and that had VA 
attempted to obtain these records in 1967, they would have 
been readily available and would have supported his claim.

In November 1995 and January 1996 the RO received private 
treatment records showing various physical ailments that the 
veteran's spouse had been treated for from 1988 to 1995.

In a January 1998 statement the veteran's spouse said that 
she had a mental impairment and was in need of aid and 
attendance.  She said that she did not do any housework, did 
not do any of the grocery shopping, and did not handle any 
money or pay any bills.  She said that she was unable to do 
these basic necessities in life because of her mental 
disability.

Also in January 1998 a licensed nursing assistant submitted a 
letter to VA stating that the veteran's spouse suffered a 
nervous breakdown in 1975 and had not been able to take care 
of herself since that time.  She said that as of 1993 she has 
performed almost all of the veteran's spouse's basic 
necessities in life including driving her as needed and 
performing the cooking, shopping and housework.   She said 
that the veteran's spouse required the care of another 
individual due to her physical disabilities of heart problems 
and hypertension and her mental health disability.

In July 1998 the RO received a letter from the Columbus 
County Mental Health Center signed by a licensed social 
worker and a psychiatrist.  This letter notes that the 
veteran's spouse carried a diagnosis of schizophrenia, 
undifferentiated type and was currently on medication.  It 
also notes that despite many years of treatment with numerous 
medications and strengths, the veteran's spouse had shown 
minimal improvement.  It further notes that based on the 
veteran's spouse's family and of their evaluation of her, she 
had been and continued to be unable to care for her physical 
and financial needs.  It states that she was unable to 
perform simple household chores such as cooking, cleaning, 
finances and shopping, and was totally incapable of driving 
or working outside of her home.  It contains an opinion that 
the veteran's spouse was in need of 24 hour supervision and 
was in need of aid and attendance.

In November 1998 the RO received another letter from Columbus 
County Mental Health Center that was again signed by a 
licensed social worker and a psychiatrist.  According to this 
letter, the veteran's spouse had been treated on a regular 
outpatient psychiatric basis since 1977 and had also been 
treated on several occasions on an inpatient basis.  The 
letter states that the veteran carried a diagnosis of 
schizophrenia, undifferentiated type, and was on medication.  
It also states that this illness was very debilitating for 
her and that her symptoms grossly affected her cognitive and 
functional abilities.  The letter goes on to state that due 
to her illness, the veteran's spouse was unable to perform 
daily household tasks, obtain public assistance or mange her 
own affairs, and was unable to arrange to obtain services for 
treatment of her illness.  The social worker and psychiatrist 
state that based on the veteran's spouse's findings and 
history, she could benefit from aide and attendance.

In a November 1998 statement to the RO, the veteran requested 
that he be granted aid and attendance for his spouse based on 
the evidence of record and that his spouse not be required to 
undergo a VA examination.

In December 1999 the RO received two medical statements for 
consideration for aid and attendance or housebound status 
regarding the veteran's spouse.  One statement pertains to 
the veteran's spouse's physical disabilities and was signed 
by Dr. Thigpen.  The other statement pertains to the 
veteran's spouses mental problems and was signed by a private 
psychiatrist from the Columbus County Medical Center.  In 
regard to her physical disabilities, the veteran's spouse was 
diagnosed as having COAD, hypertension and one other 
diagnosis that is illegible.  Her prognosis was noted to be 
poor.  Dr. Thigpen said that the veteran's spouse was not 
able to maintain proper balance, drive, get out of the 
bathtub, do housework, handle financial affairs or administer 
medication.  He also said that the veteran's spouse was 
unable to walk without assistance and required the use of a 
cane or walker 8 hours a day.  He said that mentally and 
physically she could not take care of herself.  

The other December 1999 medical statement in consideration of 
aid and attendance or housebound status lists chronic 
schizophrenia, undifferentiated type, as the diagnosis.  The 
psychiatrist said that no improvement was expected in the 
veteran's spouse's condition and that she continued to be 
totally disabled due to her condition.  He said that it was 
the medical opinion of his medical staff that the veteran 
required the care of another individual on a continued 
indefinite period.  More specifically, he said that the 
veteran's spouse could not walk at all by herself because at 
times her mind went blank and she lost her balance.  He said 
that she had recently attempted to walk by herself down the 
street and fell injuring her knee.  He said that she was 
unable to drive due to her mental and physical state.  He 
said that she was unable to get out of the tub by herself and 
needed the assistance of the veteran.  He also said that she 
was unable to button her clothing by herself and was not 
mentally competent to handle funds.  In this regard, he said 
that she required a payee for her social security benefits 
and that the veteran handled her funds.  He added that the 
spouse required the use of a cane to maintain her balance and 
had normal eyesight with the use of glasses.

At a hearing before Board member C.W. Symanski, in 
Washington, D.C., in April 2000, the veteran's son appeared 
and testified on behalf of the veteran.  He said that the 
veteran should receive an earlier effective date for the 
grant of service connection for diabetes and be given a 20 
percent evaluation for the period from December 24, 1966 to 
January 1, 1992.  He said that December 24, 1966, is the date 
following the veteran's discharge from service and is the 
proper effective date for the grant of service connection for 
diabetes since procedural errors had been committed when the 
1967 rating decision was rendered making that decision 
"nonfinal".  In regard to the veteran's claim for aid and 
attendance for his spouse, the veteran's son said that there 
was ample evidence in the claims file to grant the claim 
without having to have the veteran's spouse report for an 
examination.  He said that the veteran's spouse was mentally 
incompetent to report to an examination and did not trust any 
doctors other than her treating physicians.  He said that she 
had been receiving treatment from Dr. Thigpen for over 30 
years and had also been receiving treatment at the Columbus 
County Mental Health Center.  

Legal Analysis

Earlier Effective Date for the Grant of Service Connection 
for Diabetes Mellitus

The veteran's claim for an effective date earlier than July 
8, 1993, for the award of service-connection for diabetes 
mellitus is well grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and VA has fulfilled its duty to assist the veteran.  
38 U.S.C.A. § 5107(a) (West 1991).

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides that the effective 
date of an award of disability compensation to a veteran 
shall be the day following the date of discharge or release 
if application therefore is received within one year from 
such date of discharge or release.  See also 38 C.F.R. 
§ 3.400(b)(2) (1999) (to the same effect).  Otherwise, in 
cases where the application is not filed until more than one 
year from release of service, the effective date will be the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  Id.  However, where a claim has been 
finally disallowed and reopened, the effective date will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. §§ 3.156, 3.400(r), 20.1103 
(1999).

The effective date for presumptive service connection claims 
under 38 C.F.R. §§ 3.307, 3.308 and 3.309 will be the date 
entitlement arose, if claim is received within 1 year after 
separation from active duty; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  Where 
the requirements of service connection are met during 
service, the effective date will be the day following 
separation from service if there was continuous active 
service following the period of service on which the 
presumption is based and a claim is received within 1 year 
after separation from active duty.  38 C.F.R. 
§ 3.400(b)(2)(ii) (1999).

Monetary payments based on an award or an increased award of 
compensation dependency and indemnity compensation, or 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award becomes 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(1999).

In the instant case, the RO set July 8, 1993, as the 
effective date of the award of disability compensation for 
the veteran's service-connected diabetes mellitus.  This is 
the date that the RO received the veteran's application to 
reopen his previously denied claim of service connection for 
diabetes, with the earlier denial rendered in May 1967. 

The veteran and his son contend that the RO committed 
procedural errors when it denied the veteran's original claim 
of service connection for diabetes in May 1967.  They say 
that within a year of the veteran's December 1966 discharge 
from active duty, in March 1967, he attempted to reenlist in 
active duty, but was disqualified from further active duty 
after tests revealed that he was a borderline diabetic.  In 
support of this contention, the veteran submitted a service 
medical record dated in March 1967 from AFEES referring the 
veteran to Wake Memorial Hospital for a three hour glucose 
tolerance test.  This record states that the veteran was a 32 
year old white male with a history of 2+ glycosuria.  Neither 
the March 1967 reenlistment examination report nor the 
glucose tolerance test from Wake Memorial are on file. 

The veteran and his son contend that the RO's failure to 
obtain the reenlistment examination report and the GTT from 
Wake Memorial in 1967 renders the October 1967 rating 
decision nonfinal thus entitling the veteran to an effective 
date of December 24, 1966, which is the day following his 
discharge from service.  

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Federal 
Circuit held that where pertinent service medical records 
were not of record, that deficiency, which the Federal 
Circuit indicated constituted a breach of VA's duty to 
assist, resulted in the prior determination not becoming 
final for the purposes of appeal.  Id. at 1334.  Like Hayre, 
the veteran and his wife in this case made specific 
references in 1967 to the missing AFEES enlistment 
examination report and the GTT.  This is evident by the 
veteran's submission in March 1967 of the AFEES service 
medical record showing that he had been referred to Wake 
Memorial Hospital, and by a statement from his wife in April 
1967 again noting that the veteran had undergone a GTT at 
Wake Memorial Hospital.  She said that this test had been 
performed shortly after the veteran's service discharge and 
showed that he was a borderline diabetic. 

Although the RO requested the veteran's service medical 
records in April 1967 and received such records in May 1967, 
the RO only noted the veteran's period of active duty service 
when it made its request.  In other words, the RO did not 
make note of the veteran's attempt to reenlist in March 1967, 
nor did it make a specific request for the March 1967 
reenlistment examination report.  Moreover, the RO made no 
attempt to obtain the veteran's medical records from Wake 
Memorial Hospital in 1967.  As noted by the Federal Circuit 
in Hayre, "[t]he duty to assist may arise when a claimant 
simply refers to the pertinent private medical examinations 
or treatments without making a specific request."  

At the time that the RO denied the veteran's claim of service 
connection for diabetes in May 1967, it acknowledged the 
veteran's spouse's statement as to the veteran undergoing a 
GTT at Wake Memorial, but stated that "results of the test 
are not available from the medical source."  Since there is 
no evidence in the claims file that the RO ever made an 
attempt to obtain this test, it cannot be assumed that it 
did.  However, even assuming for argument's sake that the RO 
did specifically request the GTT from Wake Memorial and the 
reenlistment examination report from AFEES in 1967, it had an 
obligation to notify the veteran that it was unable to obtain 
this pertinent evidence specifically requested by the veteran 
so that he would know the basis of the denial of his claim.  
Hayre at 1332.  The veteran and his son have submitted 
statements to the effect that they had no idea at the time of 
the 1967 rating decision that the RO did not have the AFEES 
reenlistment examination and the GTT from Wake Memorial 
Hospital.

The RO's failure to obtain the pertinent AFEES reenlistment 
examination report of March 1967 and the laboratory records 
from Wake Memorial Hospital in March 1967, in addition to the 
RO's failure to provide the veteran with notice explaining 
the deficiency, vitiates the finality of the October 1967 
rating decision with respect to the issue of service 
connection for diabetes.  Hayre at 1334. 

The fact that the October 1967 rating decision is not final 
means that the veteran's claim of service connection for 
diabetes mellitus has been open since the date that he first 
filed his claim, in March 1967.  

Diabetes mellitus is a presumptive disability under the VA's 
law and regulations which means that service incurrence for 
this disability will be presumed if it becomes manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  In terms of the effective date for 
presumptive service connection, VA regulation specifies that 
it will be the date entitlement arose, if claim is received 
within 1 year after separation from active duty.  38 C.F.R. 
§ 3.400(b)(2)(ii).  

The veteran first filed a claim for service connection for 
diabetes mellitus in March 1967 which is within one year of 
his December 1966 discharge from service.  Accordingly, the 
date that entitlement arose will be the proper effective date 
for the grant of service connection for this disability. 
38 C.F.R. § 3.400(b)(2)(ii).  The date that entitlement arose 
in this case is March 17, 1967, which is the date of the  
written referral by AFEES to Wake Memorial Hospital for the 
conduction of a 3 hour glucose tolerance test on the veteran.  
This referral states that veteran had a history of 2+ 
glycosuria.  In light of the subsequent diagnosis of diabetes 
mellitus that was made, it is assumed that this referral is 
the first indicia of the disability.

It should be pointed out that the veteran based his claim of 
an earlier effective date for the grant of service connection 
for diabetes mellitus on the grounds that the RO committed 
clear and unmistakable error (CUE) when it denied his claim 
in 1967.  However, the Board's finding that the RO breached 
its duty to assist the veteran with respect to his claim in 
1967 is not the type of error that should be contemplated in 
a CUE analysis since the original rating decision of May 1967 
is not final for purposes of appeal.  3.104(a); Hayre, supra.  
A claim of CUE is a collateral attack that can only be made 
on a final RO decision.  Id. 

Special Monthly Compensation for Aid and Attendance of Spouse

When a veteran has been awarded compensation for a service-
connected disability, an additional amount of compensation 
may be payable for a spouse, child, and/or dependent parent 
where a veteran is entitled to compensation based on 
disability evaluated as 30 percent or more disabling.  
38 U.S.C.A. § 1115 (West 1991); 38 C.F.R. § 3.4(b)(2) (1999).  
At this time, the veteran is service-connected for diabetes 
mellitus rated as 60 percent disabling, and is also in 
receipt of a total rating based on individual 
unemployability.

The law and regulations provide that for compensation 
purposes a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity, 
or helpless or blind, or so nearly helpless or blind as to 
need the regular aid and attendance of another person.  
38 C.F.R. § 3.351 (1999).

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she:

(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2) is a patient in a nursing home because of mental or 
physical incapacity; or

(3) establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(2).

38 C.F.R. § 3.351(c).

Pursuant to 38 C.F.R. § 3.352(a), the following criteria are 
accorded consideration in determining the need for regular 
aid and attendance:  inability of claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of the claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (1999). 

A person will also meet the criteria for aid and attendance 
if he or she is bedridden.  Bedridden is that condition 
which, through its essential character, actually requires 
that the claimants remain in bed.  The fact that the claimant 
has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  
38 C.F.R. § 3.352(a) (1999).  Determinations that the 
claimant is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(1999).

As an initial matter, the Board finds that the veteran's 
claim of entitlement to additional compensation based on the 
need for regular aid and attendance of his spouse is well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further duty to assist exists with respect to this claim.

The evidence in this case clearly establishes that the 
veteran's spouse is helpless and in need of regular aid and 
assistance due to her physical and mental impairment.  
Medical records show that she began to experience 
debilitating psychiatric symptoms in 1975 and was 
hospitalized approximately five times from 1975 to 1977.  She 
has also been diagnosed with a multitude of ailments 
including hypertension, obesity, hyperlipidemia, acute 
panehinosinusitis, panic disorder, early left lobe 
pneumonitis, cellulitis, upper respiratory infection, COAD 
and acute lymphangitis in 1993 and 1994 alone.  

In November 1994 the veteran's spouse's physician of several 
years gave his medical opinion that the veteran had been 
permanently housebound since age 32 and needed attendant 
care.  This opinion was shared by the veteran's son who 
stated in December 1994 that his mother had been unable to 
take care of herself since 1975, the veteran himself, and the 
veteran's spouse's licensed nursing assistant who said in 
January 1998 that she has been providing for the veteran's 
spouse's basic necessities since 1993 including cooking, 
shopping, housework, and driving. 

The veteran's spouse's need for assistance in her personal 
care was confirmed by the medical staff at Columbus Mental 
Health Center where she had been receiving regular outpatient 
treatment since 1977.  In July 1998 and November 1998 the RO 
received letters signed by a licensed social worker and a 
psychiatrist from Columbus Mental Health stating that the 
veteran's spouse's carried a diagnosis of schizophrenia, 
undifferentiated type, which was very debilitating.  They 
said that her symptoms grossly affected her cognitive and 
functional abilities and that due to this illness, she was 
unable to perform daily household tasks, obtain public 
assistance or manage her own affairs.  They also opined that 
the veteran's spouse could benefit from aide and attendance.

More recently, in December 1999, the RO received a medical 
statement regarding the veteran's spouse's need for aid and 
attendance.  This statement was signed by the veteran's 
spouse's longtime private physician, Dr. Thigpen, who said 
that the veteran's spouse was not able to take care of 
herself due to her physical (COAD, hypertension) and mental 
disabilities.  More specifically, he said that she could not 
maintain proper balance, drive, get out of the bathtub, due 
housework, handle financial affairs or administer medication.  
He also said that she required the use of a cane or walker 8 
hours a day.  

The veteran's treating psychiatrist completed a similar 
report in December 1999 stating that the veteran's spouse 
carried a diagnosis of chronic schizophrenia, 
undifferentiated type.  He said that it was the opinion of 
his medical staff that she required the care of another 
individual for a continued indefinite period.  He said that 
she had recently attempted to walk by herself and fell 
injuring her knee.  He also said that she was unable to get 
out of the tub by herself, was unable to button her clothing 
by herself, and was not mentally competent to handle funds. 

The evidence as outlined above adequately meets the criteria 
under 38 C.F.R. § 3.352 for special monthly compensation for 
the veteran based on his spouse's need for regular aid and 
attendance.  In light of this and the lack of any evidence to 
the contrary, this claim is granted.  38 U.S.C.A. §§ 1115 
(West 1991); 38 C.F.R. §§ 3.350, 3.351(a)(2),(b),(c), 
3.352(a) (1999).


ORDER

An earlier effective date of March 17, 1967, for the award 
service connection for diabetes mellitus is granted.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance for a spouse is granted.  


REMAND

The veteran and his son contend that the effective date for a 
total rating based on individual unemployability should be 
the same date that the Social Security Administration 
determined that the veteran was disabled, January 2, 1992.

A determination as to the proper effective date for the total 
rating based on individual unemployability cannot be made at 
this time in light of the Board's grant of an earlier 
effective date for service connection for diabetes mellitus.  
In this regard, VA must assess the level of the veteran's 
diabetes mellitus starting from the effective date of March 
17, 1967, and assign appropriate evaluation(s) accordingly.  
In so doing, the RO must consider whether "staged rating" 
is appropriate.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  See also Meeks v. West, 2000 U.S. App. LEXIS 14633 
(June 2000) (Federal Circuit affirmed the Court of Appeals 
for Veterans Claims' holding that a 1970 claim of service 
connection for choroidal gyrate atrophy remained pending thus 
vacating a 1991 Board decision which denied an earlier 
effective date for a 100 percent rating for choroidal gyrate 
atrophy, and led to the assignment of "staged rating" on 
remand reflecting the changes in the severity of this 
disability).  Any development that the RO deems appropriate 
in order to assess the veteran's diabetes mellitus since 1967 
should be undertaken. 

Once the RO assigns the veteran appropriate evaluation(s) for 
his diabetes mellitus, it should then proceed to readjudicate 
the issue of an effective date earlier than July 8, 1993, for 
the award of a total rating based on individual 
unemployability. 

Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO should assess the level of the 
veteran's diabetes mellitus from the 
effective date of the grant of service 
connection of March 17, 1967, and conduct 
any development deemed appropriate in 
conjunction with the assessment.

2.  The RO should readjudicate the issue 
of an effective date earlier than July 8, 
1993, for the award of a total rating 
based on individual unemployability.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be issued a Supplemental Statement of the 
Case and be given a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 



